[Cite as State v. Knuckles, 2013-Ohio-4024.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      26830

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
RODNEY KNUCKLES                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 10 04 1130

                                 DECISION AND JOURNAL ENTRY

Dated: September 18, 2013



MOORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Rodney Knuckles, appeals from the February 15, 2013

judgment entry of the Summit County Court of Common Pleas. We affirm.

                                                 I.

        {¶2}     In October of 2010, Mr. Knuckles pleaded guilty to burglary, in violation of R.C.

2911.12(A)(3), a felony of the third degree. The trial court sentenced him to five years of

imprisonment, suspended, with two years of community control. In April of 2012, Mr. Knuckles

violated the terms of his community control, pleaded guilty, and was sentenced to an additional

two years of community control with all other terms of his sentence remaining in full effect. A

few weeks later, Mr. Knuckles again violated the terms of his community control and later

pleaded guilty to the charges. In July of 2012, the trial court sentenced him to a definite period

of five years of imprisonment, not mandatory, to run concurrently with a sentence imposed in

another case.
                                                 2


       {¶3}    Mr. Knuckles did not appeal from the April or July judgment entries.

       {¶4}     On October 24, 2012, Mr. Knuckles filed a motion to correct an improper

sentence pursuant to Crim.R. 36. In his motion, Mr. Knuckles argued that, based upon the

enactment of H.B. 86 in 2011, the maximum sentence for a third degree felony is thirty-six

months. Mr. Knuckles also relied upon the Tenth District Court of Appeals’ decision in State v.

Nistelbeck, 10th Dist. Franklin County No. 11AP-874, 2012-Ohio-1765. The trial court denied

Mr. Knuckles’ motion stating that (1) sentence was imposed, although suspended, in 2010, and

(2) his argument is barred by the doctrine of res judicata.

       {¶5}    Mr. Knuckles appealed, presenting one assignment of error for our consideration.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED IT[S] DISCRETION AND DID
       NOT COMPLY WITH THE STATUTORY REQUIREMENTS [] WHEN IT
       IMPOSED A PRISON TERM FOR A VIOLATION OF COMMUNITY
       CONTROL ON [JUNE 26, 2012].

       {¶6}    In his sole assignment of error, Mr. Knuckles argues that the trial court erred in

sentencing him to five years of imprisonment for burglary, a third degree felony, in its July 3,

2012 judgment entry.

       {¶7}    The record indicates, however, that Mr. Knuckles did not appeal from the July 3,

2012 judgment entry. As such, Mr. Knuckles’ argument is barred under the doctrine of res

judicata. The doctrine of res judicata “bars the assertion of claims against a valid, final judgment

of conviction that have been raised or could have been raised on appeal.” State v. Ketterer, 126

Ohio St.3d 448, 2010-Ohio-3831, ¶ 59, citing State v. Perry, 10 Ohio St.2d 175 (1967),

paragraph nine of the syllabus.
                                                 3


       {¶8}    Therefore, because Mr. Knuckles could have raised this issue on direct appeal

from the July 3, 2012 judgment entry, he is now barred from asserting it under the doctrine of res

judicata.

       {¶9}    Accordingly, Mr. Knuckles’ assignment of error is overruled.

                                                III.

       {¶10} In overruling Mr. Knuckles’ sole assignment of error, the judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                      4



BELFANCE, J.
CARR, J.
CONCUR.


APPEARANCES:

RODNEY KNUCKLES, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.